Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 1 of9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RESCO HOLDINGS L.L.C; RUST ENGINEERING &
CONSTRUCTION INC.; AND WHEELABRATOR
TECHNOLOGIES HOLDINGS, INC.,

Petitioners,
v.

NATIONAL UNION FIRE INSURANCE COMPANY
OF PITTSBURGH, PA.,
Respondent.

PETITION TO STAY ARBITRATION

1, Petitioners Resco Holdings L.L.C. (“Resco”), Rust Engineering & Construction
Inc. (“Rust Engineering”), and Wheelabrator Technologies Holdings, Inc. (“Wheelabrator,” and,
collectively with Resco and Rust Engineering, the “Petitioners”) seek an order from this Court
pursuant to the Federal Arbitration Act (9 U.S.C. § 1 ef seg.), New York C.P.L.R. § 7503, and
Federal Rule of Civil Procedure 65 enjoining Respondent National Union Fire Insurance Com-
pany of Pittsburgh, PA (“National Union’) from seeking to arbitrate an alleged dispute between
the parties and staying the arbitration proceedings National Union has attempted to initiate.

2, On September 20, 2019, National Union served Resco, Rust Engineering, and
Wheelabrator with an Amended Demand for Arbitration (the ““cDemand”). A true and accurate
copy of the Demand is attached hereto as Exhibit A.

3, By way of the Demand, National Union is attempting to initiate an arbitration to
collect approximately $3.7 million under contracts signed with certain predecessors of Resco and

Wheelabrator. The Demand includes no information about the basis for National Union’s claims

 

 
Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 2 of 9

of any supporting documentation substantiating National Union’s claim that Resco, Rust Engi-
neering, and Wheelabrator owe it some $3.7 million. Nor has National Union provided any such
information or documents in response to repeated requests.

4, National Union’s claims are not arbitrable under the limited arbitration agree-
ments to which the parties agreed. Accordingly, the Petitioners bring this Petition to stay the ar-
bitration and enjoin National Union from further prosecuting the arbitration.’

PARTIES

5. Resco is a Delaware limited liability company with its principal place of business
in Houston, Texas. Resco’s sole member is Waste Management Holdings, Inc., a Delaware cor-
poration with its principal place of business in Houston, Texas.

6. Rust Engineering is a Delaware corporation with its principal place of business in
Houston, Texas.

7. Wheelabrator is a Delaware corporation with its principal place of business in
Portsmouth, New Hampshire.

8. Upon information and belief, National Union is a Pennsylvania corporation with
its principal place of business in New York, New York.

JURISDICTION AND VENUE
9, This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1), in

that this is a civil action between National Union—a citizen of Pennsylvania and New York—on

 

| Petitioners’ request for relief seeks to stay and enjoin the arbitration based on 9 U.S.C, § 1 ef
seg, and New York C.P.L.R. § 7503, and the allegations in this Petition are accordingly tailored
to such relief. Petitioners reserve their right to raise substantive defenses to the allegations under-
lying National Union’s demand in an appropriate forum if and when National Union sets forth
those allegations in sufficient detail and with appropriate supporting documentation.

 

 
Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 3 of 9

the one hand, and the Petitioners-—citizens of Delaware, Texas, and New Hampshire—on the
other hand, and the amount in controversy exceeds $75,000, exclusive of interest and costs.

10, Venue is proper in this judicial district because, pursuant to 9 U.S.C. § 4, a party
should bring a petition to enjoin arbitration in the district in which the parties’ relevant contracts
contemplate arbitration. The parties to the relevant contracts agreed to bring any arbitration of
disputes falling within the terms of the contracts’ arbitration clauses in New York, New York.

FACTS

IL. On or about April 1, 1986 and April 1, 1987, National Union issued a series of
policies to Wheelabrator, then known as The Henley Group, Inc., and Resco, then known as
Wheelabrator Technologies, Inc. Those policies included GLA 157-9120, in force from April 1,
1986 to April 1, 1987, and GLA 197-9400, in force from April 1, 1987 to April 1, 1988 (collec-
tively, the “Policies”).

12. The Policies provided, among other coverages, general liability and property
damage protection for Wheelabrator, Resco, and their various subsidiaries and affiliates, includ-
ing, but not limited to, Swindell-Dressler International Company (“SDIC”).

13. On or about April 1, 1986, Wheelabrator, then known as The Henley Group, Inc.,
entered into an indemnity agreement with National Union and certain of 1ts affiliates (the “1986
Indemnity Agreement”). A true and accurate copy of the 1986 Indemnity Agreement is attached
hereto as Exhibit B.

14, On or about April 1, 1987, Resco, then known as Wheelabrator Technologies,
Inc., entered into an indemnity agreement with National Union and certain of its affiliates (the
“1987 Indemnity Agreement”). A true and accurate copy of the 1987 Indemnity Agreement is

attached hereto as Exhibit C.

 

 
Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 4 of 9

15, The 1986 Indemnity Agreement and the 1987 Indemnity Agreement were part of
a complex insurance program entered into between Wheelabrator, Resco, and National Union
and its affiliates. Under the program and pursuant to the indemnity agreements, Resco and
Wheclabrator agreed to indemnify National Union and its affiliates for certain claims under spe-
cific circumstances and policies and in amounts set forth in the agreements for payments made
by National Union under multiple insurance policies, including but not limited to the Policies.

16. The 1986 Indemnity Agreement and 1987 Indemnity Agreement each contain an
arbitration provision under which the parties agreed that “{a]lI disputes or differences arising out
of the interpretation of this Agreement shall be submitted to the decision of two (2) Arbitrators.”
1986 Indemnity Agreement, Article VIII; 1987 Indemnity Agreement, Article VIII.

17, On or about May 10, 2019, counsel for National Union sent a letter to counsel for
Resco and Rust Engineering—but not to Wheelabrator—stating that National Union had “made
substantial indemnity and expense payments” under the Policies related to asbestos-related
claims brought against SDIC, an entity with which the Petitioners were last affiliated in October
1991. National Union’s counsel went on to state that National Union was “preparing a detailed
invoice for the amounts currently owed by Resco.” A frue and accurate copy of this letter is at-
tached hereto as Exhibit D.

18. On or about July 22, 2019, counsel for National Union sent a second letter to
counsel for Resco and Rust Engineering—but not fo Wheelabrator-—enclosing a six-line invoice
for $3,696,431.44. A true and accurate copy of this letter and invoice is attached hereto as Exhib-
it E.

19, In its July 22, 2019, letter, National Union claimed that it had paid $3,696,431.44

in relation to SDIC’s asbestos-related claims under the Policies. The July 22 letter also enclosed

 
Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 5 of9

a document titled “Demand for Arbitration” directed to Resco and Rust Engineering—but not to
Wheelabrator—invoking the arbitration provisions of the 1986 Indemnity Agreement and the
1987 Indemnity Agreement.

20. On August 12, 2019, Resco and Rust Engineering responded to National Union’s
July 22 letter and “Demand for Arbitration.” A true and accurate copy of this correspondence is
attached hereto as Exhibit F.

21. Resco and Rust Engineering’s response stated that the demand was substantively
and procedurally improper, as: (i) it was not served on Resco’s or Rust Engineering’s statutory
agent or directed to the address listed in the 1986 Indemnity Agreement or the 1987 Indemnity
Agreement; (ii) neither Resco nor Rust Engineering were affiliated with or could act on behalf of
Wheelabrator, the party to the 1986 Indemnity Agreement; (iii) Rust Engineering was not a party
to either agreement; (iv) National Union’s “Demand for Arbitration” lacked the language man-
dated by New York C.P.L.R. § 7503; and (v) the Demand for Arbitration was premature in that
there was currently no “dispute” between the parties, as Resco lacked the information necessary
to evaluate its alleged obligations under the 1987 Indemnity Agreement purportedly related to
SDIC, an entity with which it had no corporate connection after October 1991. Resco and Rust
Engineering’s response requested additional information to assist with their evaluation of Na-
tional Union’s demand.

22. On Aupust 26, National Union’s counsel sent a letter to Resco and Rust Engineer-
ing’s counsel threatening to seek judicial intervention on its defective and premature original ar-
bitration demand, and without addressing Resco and Rust Engineering’s information request.

That same day, in response, Resco and Rust Engineering’s counsel sent a second request for ad-

 

 

 
Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 6 of 9

ditional information. A true and accurate copy of the letter and response are attached hereto as
Exhibits G and H. National Union never responded.

23, Instead, on September 20, 2019, National Union served the Demand on Resco,
Rust Engineering, and Wheelabrator via their registered agents. Although National Union cor-
rected some of the deficiencies identified by counsel for Resco and Rust Engineering, National
Union failed to address Resco and Rust Engineering’s repeated requests for additional infor-
mation.

24, + National Union never provided any information or supporting documentation to
substantiate the bare-bones, six-line invoice it had sent to Resco and Rust Engineering two
months earlier. In fact, National Union omitted the invoice from the Demand entirely.

25. On October 2, 2019, counsel for Resco and Rust Engineering sent yet another re-
quest for an update on the status of National Union’s response to the August 12 information re-
quest. A true and accurate copy of that letter is attached hereto as Exhibit I. To date, National
Union has failed to provide any of the information requested and has given no indication that it
intends to supplement its six-line invoice.

26. National Union’s Demand is still improper in several respects under both New
York C.P.L.R. § 7503 and the Federal Arbitration Act, including, but not limited, to:

a. Rust Engineering has no relation to the SDIC claims and, thus, has no agreement

to arbitrate any dispute regarding them with National Union.

b. The arbitration clauses in the 1986 Indemnity Agreement and 1987 Indemnity

Agreement require the parties subject to those agreements to arbitrate “disputes or
differences.” As of the date of this Petition, National Union has failed to provide

any information that would allow Wheelabrator or Resco to evaluate its demand,

 
Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 7 of 9

and Wheelabrator and Resco are thus unable to determine if a “dispute” or “dif-
ference” even exists or, if there are disputes, what the nature of those disputes
might be.

c. The “disputes or differences” subject to arbitration are limited by the narrow pro-
visions in the relevant agreements to those involving the “interpretation” of the
agreements. Wheelabrator and Resco have made an entirely reasonable decision
not to immediately remit almost $3.7 million to National Union based on a single
piece of paper with no supporting documentation. National Union has failed to
substantiate its claim for payment or to respond at all to reasonable requests for
information about National Union’s claim. National Union has identified no “in-
terpretation” of the indemnity agreements on which its claim for payment is
based, which does not even allow Resco and Wheelabrator to evaluate whether or
not they agree or disagree with any supposed “interpretation.” Accordingly, even
if it were determined that “disputes or differences” presently exist within the
meaning of that phrase in the relevant arbitration clauses, such “disputes or differ-
ences” do not, at this time, involve any “interpretation” of the agreements and are
not arbitrable.

REQUEST FOR INJUNCTIVE RELIEF
27. Given the multiple defects in National Union’s Demand, this Court should stay
the arbitration proceedings pursuant to New York C.P.L.R. § 7503 and the Federal Arbitration
Act,
28, Unless National Union is enjoined from pursuing its claims in arbitration, Resco,

Rust Engineering, and Wheelabrator will suffer irreparable harm because they will be forced to

 
Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 8 of 9

enter into an arbitration process where there is no dispute ripe for resolution, to arbitrate matters
that the parties did not agree to arbitrate, and—-in Rust Engineering’s case—-to enter into an arbi-
tration regarding claims with which it has no connection and which it has never agreed to arbi-
trate with anyone.

29. Further, if the arbitration is not stayed, Resco, Rust Engineering and Wheelabrator
will incur the substantial time and expense in defending themselves in the arbitration proceeding
or risk an adverse outcome in those proceedings. Being compelled to arbitrate a matter in which
there is no dispute and where the parties have not agreed to arbitrate constitutes irreparable harm.

30. Here, the balance of the equities tips decidedly in Resco, Rust Engineering, and
Wheelabrator’s favor.

31. By reason of the foregoing, this Court should issue an order staying the arbitration
of the dispute between the parties and enjoining National Union from prosecuting the arbitration
any further.

PRAYER FOR RELIEF
WHEREFORE, Resco, Rust Engineering, and Wheelabrator respectfully request that this Court:

A. Stay the arbitration proceedings initiated by National Union’s Demand;

B. Enjoin National Union from prosecuting arbitral proceedings against Resco, Rust
Engineering, and Wheelabrator; and

C, Award Resco, Rust Engineering, and Wheelabrator the costs and fees associated
with the prosecution of this action, including reasonable attorneys’ fees, together
with such other, further, or different relief as this Court deems just and proper in

the circumstances.

 

 
Case 1:19-cv-09384 Document1 Filed 10/10/19 Page 9 of 9

Dated: October 10, 2019
New York, N.Y.

Respectfully submitted,

/s/ David D.F. Lawrence
David D,F. Lawrence, Esq.
Durkin & Durkin, LLC

80 Broad Street

5th Floor

New York, NY 10004

Attorneys for Petitioners Resco Holdings
L.L.C. and Rust Engineering & Construction
Inc.

LO7524i v5

{sl Joshua N. Ruby

Stanley K. Shapiro, Esq.

225 Broadway, Suite 1803
New York, New York 10007
(212) 693-1076

Joshua N. Ruby, Esq.

DONNELLY, CONROY & GELHAAR,
LLP

260 Franklin Street, Suite 1660

Boston, MA 02110

(617) 720-2880

Attorneys for Petitioner Wheelabrator Tech-
nologies Holdings, Inc.

 

 
